Citation Nr: 0815799	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The appellant served in the Philippine Commonwealth Army from 
December 27, 1941, to July 18, 1942, and from April 8, 1945, 
to June 30, 1946.  He was a prisoner of war (POW) of the 
Japanese Government from April 15, 1942, to July 1, 1942.  

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits was denied in an April 1985 
decision of the Board of Veterans Appeals (Board) on the 
basis that the appellant did not have recognized service to 
establish entitlement to the benefit.  That decision is 
final.

This matter comes now before the Board of Veterans Appeals 
(Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO) wherein it was determined that the 
appellant did not have recognized service to establish 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  The appellant perfected an 
appeal of that decision.  

It is noted that the RO's November 2004 decision, the 
November 2005 statement of the case, and the December 2006 
supplemental statement of the case all addressed the claim on 
the merits of entitlement versus on the basis of whether new 
and material evidence had been received to reopen a 
previously denied claim.  Given that the appellant's claim 
was reviewed by the RO on the basis of a more relaxed 
evidentiary standard of review, the Board finds that he was 
not prejudiced by the review that took place in those 
decisions.  

Notwithstanding the RO's actions, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issue before the Board is the threshold question of 
whether new and material evidence has been submitted, as set 
out on the title page.  


FINDINGS OF FACT

1.  By a decision in April 1985, the Board denied the 
appellant's claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits.  

2.  Additional evidence received subsequent to the April 1985 
decision, when viewed in the context of all the evidence, is 
either cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to basic eligibility upon the appellant 
for nonservice-connected disability pension benefits.


CONCLUSIONS OF LAW

1.  The April 1985 determination wherein the Board denied of 
the appellant's claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, is final.  
38 U.S.C.A. §§ 5108, 7104 (West. 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2007).  

2.  The evidence received subsequent to the Board's April 
1985 decision is not new and material, and the requirements 
to reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, have not 
been met, and the claim is not reopened.  38 U.S.C.A. §§ 107, 
5107, 5108, 7104(West 2002); 38 C.F.R. §§ 3.159, 3.104(a), 
3.156(a), 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that he is eligible for 
VA nonservice-connected disability pension benefits since he 
had active military service during World War II.  He argues 
that his service as member of the Philippine Commonwealth 
Army and his status as a former POW should make him eligible 
for pension benefits.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The duty to notify provisions of the VCAA of 2000 and 
implementing regulations apply to claims to reopen based on 
new and material evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The issue considered herein on appeal is that of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  As will be explained in greater 
detail below, however, given the nature of the underlying 
issue, it is the law, and not the evidence, that is 
dispositive.  Consequently, the Board finds that no 
reasonable possibility exists that obtaining additional 
evidence would aid in the establishment of basic eligibility 
for nonservice-connected disability pension benefits.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  As there is no information or 
evidence which might be developed which could change the 
operation of the statute, and only legal issues are involved, 
VA has no obligation under the VCAA, or regulations 
implementing the VCAA, to assist the veteran to develop 
evidence in this matter.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000) (VA's duty to assist under the VCAA is not 
applicable to a matter of statutory interpretation).

Analysis

As a general rule, decisions of the Board of Veterans' 
Appeals that are not appealed become final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

By a decision in April 1985, the Board denied the appellant's 
appeal as to the claim for entitlement to basic eligibility 
for nonservice-connected disability pension benefits.  The 
basis for the denial was that although the appellant served 
as a member of the Philippine Commonwealth Army and was a POW 
during World War II, the United States service department had 
verified that the appellant did not have qualifying military 
service for the purpose of conferring basic eligibility upon 
the appellant for nonservice-connected disability pension 
benefits.  

The appellant was timely notified of the adverse decision and 
it became final.  

A final decision under the provisions of 38 U.S.C.A. § 7104 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

The appellant filed his claim to reopen in November 2004.  
New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.

As noted above, although the RO addressed the underlying 
issue on the merits in the administrative denial, the 
statement of the case, and the supplemental statement of the 
case, the Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett, 83 F.3d at 1380,

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the Board's April 1985 determination is either cumulative 
or redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  

A review of the underlying final April 1985 Board decision, 
as well as the law pertaining to basic eligibility for 
nonservice-connected pension benefits, would be helpful to a 
full understanding of this case.  

Governing law, in accordance with 38 U.S.C.A. § 1521(a) (West 
2002), requires that the Secretary shall pay to each veteran 
of a period of war who meets the necessary service 
requirements and who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct, pension at the prescribed rate.  

A veteran meets the service requirements of this section if 
such veteran has served in the active military, naval, or air 
service: (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002).

In April 1985, the Board considered an October 1967 AGUZ Form 
632 issued by the service department, the United States Army.  
In that document, the service department reported that the 
appellant had recognized service in the Philippine 
Commonwealth Army from December 27, 1941, to July 18, 1942, 
and from April 8, 1945, to June 30, 1946, and that he was a 
prisoner of war (POW) of the Japanese Government from April 
15, 1942, to July 1, 1942.  The document further noted that 
the veteran had no recognized guerrilla service.  

In accordance with 38 U.S.C.A. § 107(a) (West 2002), service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, South West 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under (1) Contracts of National 
Service Life Insurance entered into February 18, 1946; (2) 
the Missing Persons Act; and (3) Chapters 11, 13 (exception § 
1312(a)), and 23 of this title. Chapter 11 exclusively 
concerns compensation for service-connected disability or 
death, and Chapter 13 exclusively concerns dependency and 
indemnity compensation for service-connected death.

As the appellant had no recognized guerrilla service, and as 
his service in the Philippine Commonwealth Army, including as 
a POW, occurred prior to July 1, 1946, and as Chapter 15, 
regarding pension for nonservice-connected disability, was 
not specifically listed in the exception portion of 38 
U.S.C.A. § 107(a), the appellant's recognized Philippine 
Commonwealth Army service does not satisfy the requirements 
for eligibility for nonservice- connected pension benefits.

The Board thus found in April 1985 that the basic eligibility 
requirements for nonservice-connected pension benefits had 
not been satisfied regarding the period of service with the 
Philippine Commonwealth Army , including his POW status.  The 
appellant's claim for entitlement to nonservice-connected 
pension benefits was essentially denied on the basis of 
having no legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In summary, the basis for the denial of the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits in April 1985, was that although 
the appellant served as a member of the Philippine 
Commonwealth Army and was a former POW, the United States 
service department had verified that the appellant did not 
have qualifying military service for the purpose of 
conferring basic eligibility upon the appellant for 
nonservice-connected disability pension benefits.  

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

Consequently, if the appellant is to reopen his claim, there 
must be received a statement from the United States service 
department to the effect that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility upon him for nonservice-connected disability 
pension benefits.  Given the restrictive nature of 
determining eligibility, any other evidence, regardless of 
the source, would not be new and material since it would not 
relate to an unestablished fact necessary to substantiate the 
claim, nor would it raise a reasonable possibility of 
substantiating the claim of entitlement to basic eligibility 
for nonservice-connected disability pension benefits.  

Although the claimant has submitted evidence of service since 
the denial in April 1985, including copies and pictures of 
awards he has received, the evidence of service recapitulates 
or reinforces the facts that were before the Board in 1985, 
and as such the evidence submitted does not meet the 
requirements for the reopening of the claim, since the 
documents that were new were not issued by the United States 
service department.  In summary, the additional evidence 
submitted by the appellant since the April 1985 denial, does 
not, from a legal standpoint, verify that the appellant had 
qualifying military service for the purpose of conferring 
basic eligibility for nonservice-connected pension benefits.  
No evidence has been received from the service department, 
nor has any evidence been received that would require 
verification from the service department.  

Therefore, the Board must find that the additional evidence 
is not material, since it does not relate to an unestablished 
fact necessary to substantiate the claim, nor would it raise 
a reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The Board 
concludes, for reasons summarized above, that the law, rather 
than the evidence, is dispositive in this case.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, the appeal 
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


